 
FORBEARANCE AGREEMENT
 
THIS FORBEARANCE AGREEMENT (this “Agreement”) dated as of October 28, 2019, is
entered into by and among AEROCENTURY CORP., a Delaware corporation
(“Borrower”), the Guarantors (defined below), the Lenders (defined below) and
MUFG UNION BANK, N.A., a national banking association, as administrative agent
for the Lender (in such capacity, “Agent”), with reference to the following
facts:
 
RECITALS
 
A.           Borrower, the lending and other financial institutions from time to
time party thereto as lenders (collectively, the “Lenders”), and the
Administrative Agent are parties to the Third Amended and Restated Credit
Agreement dated as of February 19, 2019 (as amended, extended, renewed,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
 
B.           Pursuant to the Credit Agreement, the Lenders have made certain
loans and other extensions of credit to, or for the account of, the Borrower.
 
C.           In connection with the Credit Agreement, each of JetFleet Holding
Corp., a California corporation (“Holding Guarantor”), and JetFleet Management
Corp., a California corporation (“Management Guarantor” and together with
Holding Guarantor, collectively “Guarantors”), executed and delivered to Agent a
Subsidiary Guaranty dated as of October 1, 2018 and February 19, 2019,
respectively. Borrower and Guarantor are referred to herein collectively and
individually as the context may require as “Obligor.”
 
D.           As of the date hereof, the aggregate outstanding principal amount
of the Revolving Loans is $83,200,000 (the “Principal Amount”).
 
E.           The Borrowing Base Certificate covering the calendar month ending
September 30, 2019. and delivered by Borrower to Agent on October 15, 2019,
discloses a Borrowing Base Deficiency constituting a Default under the Credit
Agreement (the “Borrowing Base Default”). The Borrowing Base Default continues
as of the date hereof. On October 15, 2019, Agent provided notice (the
“Reservation of Rights Letter”) to Borrower and Guarantors of the Borrowing Base
Default and certain potential Defaults and/or Events of Default that may occur
under the Credit Agreement (defined therein as the “Potential Events of Default”
and, collectively with the Borrowing Base Default, the “Specified Defaults”).
The Specified Defaults are described on Exhibit A attached hereto.
 
F.           As a result of the Specified Defaults, the interest rate applicable
to the Loans may be increased to the Default Rate and any obligation of Lenders
to make further Loans to Borrower may be terminated or suspended. Further,
should any Specified Default constitute or mature into (after the expiration of
any applicable grace period under the Credit Agreement) an Event of Default,
Agent and the Lenders are entitled to exercise at any time their further rights
and remedies and to commence enforcement, litigation and collection actions
under the Credit Agreement, the other Loan Documents and applicable law,
including without limitation, to set off funds and to declare to be immediately
due and payable the principal amount of the Revolving Loans now outstanding, all
accrued interest, fees and the other obligations of the Obligors accrued under
the Credit Agreement and the other Loan Documents (such further rights, remedies
and actions, other than as described in the last sentence of Section 9.2.1 of
the Credit Agreement commencing with the word “provided”, but including the
right to apply the Default Rate to the Loans, collectively, the “Enforcement
Actions”).
 
G.           As noted in the Reservation of Rights Letter, in accordance with
Section 2.1.4(b) of the Credit Agreement, Borrower is not permitted to reborrow
any LIBOR Loan as a new LIBOR Loan due to the Borrowing Base Default and/or the
Potential Events of Default.
 
H.           A LIBOR Loan under the Credit Agreement in the principal amount of
$36,900,000 (the “Specified LIBOR Loan”) will become due and payable on the
Payment Date occurring on October 29, 2019 (the “Specified Payment Date”). As a
result of the Specified Defaults, Borrower is not able to reborrow the Specified
LIBOR Loan as a LIBOR Loan.
 
I.           Borrower has requested that Agent and the Lenders (1) temporarily
forbear from exercising the Enforcement Actions as a result of the occurrence
and continuance of the Specified Defaults under the Credit Agreement (2) grant a
one-time waiver of the following requirements solely with respect to the
Specified LIBOR Loan: (i) the requirement of Section 2.1.1 of the Credit
Agreement that Loans shall be made as Base Rate Loans if a Default has occurred
and is continuing and (ii) the requirements of Section 2.1.4(b) of the Credit
Agreement that (a) no Default shall then exist and be continuing on the
Specified Payment Date so that Borrower may reborrow the Specified LIBOR Loan as
a LIBOR Loan and (b) that Borrower provide two (2) Business Days’ notice prior
to the Specified Payment Date for the reborrowing of the Specified LIBOR Loan
(such requirements in the forgoing clauses (i) and (ii)  are referred to
collectively herein as the “Specified Requirements”).
 
J.           The indebtedness under Credit Agreement is a “Specified
Indebtedness” as defined under that certain ISDA 2002 Master Agreement dated as
of March 12, 2019 (the “ISDA”) which Borrower entered into with MUFG Bank, LTD
(“MUFG LTD”) with respect to two swap contracts (the “Swap Contracts”) as swap
counterparty in compliance with Section 6.22 of the Credit Agreement. Under
Section 5(a)(vi)(1) of the ISDA, the Specified Defaults may constitute grounds
for exercise of early termination rights by MUFG LTD under Section 6 of the ISDA
(“Termination Rights”). Borrower has requested that MUFG LTD temporarily forbear
from exercising Termination Rights as a result of the Specified Defaults.
 
K.           Agent and the Lenders are willing to grant such forbearance and
limited waiver and MUFG LTD is willing to grant such forbearance with respect to
the Termination Rights, in each case, on the terms and conditions set forth
below.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereby agree as follows:
 
AGREEMENT
 
1. Incorporation of Recitals. Each of the above Recitals is incorporated herein
as true and correct in all material respects and is relied upon by Agent and the
Lenders in agreeing to the terms of this Agreement.
 
2. Defined Terms. Any and all initially-capitalized terms used in this Agreement
(including, without limitation, in the Recitals to this Agreement), without
definition shall have the respective meanings specified in the Credit Agreement.
 
3. Acknowledgments.
 
(a) Each Obligor hereby acknowledges and agrees that, as of the date hereof, the
Obligations include the Principal Amount, together with accrued but unpaid
interest, fees and costs of enforcement, which constitutes a valid and
subsisting Obligation of Obligor owed to the Lenders is not subject to any
credits, offsets, defenses, claims, counterclaims or adjustments of any kind.
Each Obligor acknowledges and confirms that, as a result of the Specified
Defaults, neither Agent nor any Lender has any obligation whatsoever to advance
any further Loans to Borrower pursuant to the terms of the Loan Documents.
 
(b) Each Obligor hereby acknowledges and agrees that (i)  a Borrowing Base
Default exists, and will continue to exist, after the Forbearance Effective Date
(defined below), and will constitute an Event of Default if not cured by
January 13, 2020, (ii) such Obligor received proper and adequate notice of the
Specified Defaults under the Credit Agreement and the other Loan Documents
pursuant to the Reservation of Rights Letter, and (iii) other than the Specified
Defaults, no Default or Event of Default has occurred and continues to exist as
of the Forbearance Effective Date.
 
(c) Each Obligor hereby ratifies and reaffirms the validity and enforceability
(without defense, counterclaim or offset of any kind) of the Liens granted to
secure the Obligations by such Obligor to Agent, for the benefit of the Lenders,
pursuant to the Collateral Documents to which such Obligor is a party. Each
Obligor acknowledges and agrees that all such Liens granted by such Obligor
continue to secure the Obligations notwithstanding the occurrence of the
Forbearance Effective Date. Each such Obligor hereby represents and warrants to
Agent and the Lenders that, pursuant to the Collateral Documents to which such
Obligor is a party, the Obligations are secured by a first priority (subject to
certain Permitted Liens permitted under Section 7.12.2 of the Credit Agreement)
Lien on all of such Obligor’s assets to the extent required by the Collateral
Documents.
 
4. Forbearance; Limited Waiver.
 
(a) Forbearance Period. Subject to the terms and conditions of this Agreement
(including the proviso at the end of this clause (a)), (I) Agent and the Lenders
hereby agree to forbear from taking any Enforcement Actions and (II) MUFG LTD
hereby agrees to forbear from exercising Termination Rights under the ISDA, in
each case, as a result of the occurrence of the Specified Defaults during the
period from and including the Forbearance Effective Date until the earliest to
occur of any of the following events (each such event, a “Forbearance
Termination Event”; the date of such occurrence, the “Forbearance Termination
Date”; and such period, the “Forbearance Period”):
 
(i) 11:59 p.m. (New York City time) on November 13, 2019;
 
(ii) the occurrence of a Default or Event of Default that is not a Specified
Default;
 
(iii) the commencement against any borrower under the Term Loan Facility,
Obligor, Agent or any Lender of any litigation or other exercise of any material
rights or remedies based on a borrower default under the Term Loan Facility by
or on behalf of any lender or security trustee under the Term Loan Facility (any
such party is referred to herein as the “Term Loan Lender”) (for the avoidance
of doubt, it being understood that delivery of a notice of event of default or
reservation of rights by the Term Loan Lender shall not alone constitute a
Forbearance Termination Event under this clause (iii));
 
(iv) any representation or warranty made by any Obligor in this Agreement
proving to have been untrue, inaccurate or incomplete on or as of the date made
or deemed made, except where such representations and warranties expressly
relate to an earlier date in which case such representations and warranties were
true and correct in all material respects as of such earlier date; and
 
(v) failure of any Obligor to perform, as and when required, any of their
respective covenants or other obligations set forth in this Agreement (it being
understood that time is of the essence for each such covenant and obligation).
 
(b) Limited Effect of Forbearance. Notwithstanding the foregoing, each Obligor
acknowledges and agrees that the temporary forbearance granted by Agent and the
Lenders pursuant to this Agreement shall not constitute, and shall not be deemed
to constitute, a waiver of the Specified Defaults or of any other Default or
Event of Default under the Loan Documents or a waiver of any of the rights and
remedies provided thereunder, under law, at equity or otherwise (except as
otherwise expressly provided in Section 4(a)).
 
(c) Termination of Forbearance. On and after the Forbearance Termination Date,
Agent's and the Lenders' agreement hereunder to forbear shall terminate
automatically without the requirement of any demand, presentment, protest,
notice or further act or action by Agent or the Lenders. Each Obligor expressly
acknowledges and agrees that the effect of such termination will be to permit
Agent and the Lenders to demand that the Obligations be paid in full and to
exercise any and all other rights and remedies available to them under the Loan
Documents and this Agreement, at law, in equity, or otherwise without any
further lapse of time, expiration of applicable grace periods, or (except as
otherwise required under provisions of applicable law that cannot be waived)
requirements of notice to any Obligor, all of which are expressly waived by each
Obligor.
 
(d) Limited Waiver. The provisions of the Credit Agreement and the other Loan
Documents to the contrary notwithstanding, subject to the terms and conditions
of this Agreement and as long as a Forbearance Termination Event has not then
occurred, Agent and the Lenders hereby agree to a one-time waiver of the
Specified Requirements solely with respect to the Specified LIBOR Loan due on
the Specified Payment Date, provided that (i) the amount of the Specified LIBOR
Loan to be reborrowed on the Specified Payment Date as a LIBOR Loan shall equal
the Specified LIBOR Loan, (ii) the LIBOR Loan Period applicable for such
reborrowing shall be fixed at one (1) month, and (iii) the Applicable LIBOR
Margin therefor shall be equal to 6.00%.
 
(e) Limited Effect of Waiver. The waiver set forth in Section 4(d) above shall
be limited precisely as written and shall not be deemed (a) to be a waiver of
any other term or condition of the Credit Agreement or the other Loan Documents,
(b) to be a waiver of any Default or Event of Default (including, without
limitation, the Specified Defaults), (c) to prejudice any right or remedy which
Agent or the Lenders may now have or may have in the future under or in
connection with the Credit Agreement or the other Loan Documents, nor shall the
entering into this Agreement preclude agent or the Lenders from refusing to
enter into any further waivers or amendments with respect to the Credit
Agreement or any other Loan Document, (d) to be a consent to any future waiver
under the Credit Agreement or the other Loan Documents, or (e) to constitute a
course of dealing or other basis for altering any Obligations or any other
contract or instrument.
 
5. Reporting. To induce Agent and the Lenders to enter into this Agreement,
Borrower agrees as follows:
 
(a) Cash Flow Budget. Not later than November 13, 2019, and on a bi-weekly basis
thereafter, Borrower shall submit to Agent a 13-week cash flow model (a “Cash
Flow Budget”), in form and substance acceptable to Agent. With respect to each
Cash Flow Budget submitted after the initial Cash Flow Budget, Borrower shall
submit a variance report on both a week by week basis and a cumulative, weekly
roll-forward basis through the end of the immediately preceding week, a
comparison of the actual cash disbursements to the projected cash disbursements
and the actual cash receipts to the projected cash receipts, each as set forth
in the Cash Flow Budget for such period.
 
6. Conditions Precedent. This Agreement shall become effective on the date (the
“Forbearance Effective Date”) each of the following conditions shall have been
satisfied or waived by Agent in its sole discretion:
 
(a) This Agreement. Agent shall have received this Agreement, duly executed by
Borrower, Guarantors and the Lenders.
 
(b) Forbearance Fee. Borrower shall have paid to Agent a forbearance fee equal
to $181,250, which fee shall be deemed fully earned and non-refundable for any
reason whatsoever and shall be payable concurrently with the execution of this
Agreement. Borrower hereby authorize Agent to deduct the forbearance fee from
the deposit account maintained with Agent ending with the last four digits 0410.
 
(c) No Default. Upon giving effect to this Agreement, there shall be no Default
or Event of Default (other than the Specified Defaults).
 
7. General Release. Each of Borrower and Guarantors, on behalf of itself and on
behalf of its Subsidiaries, successors, assigns, legal representatives and
financial advisors (collectively, the “Releasing Parties”), hereby releases,
acquits and forever discharges Agent, the Lenders and each of their respective
past and present directors, officers, employees, agents, attorneys, affiliates,
predecessors, successors, administrators and assigns (the “Released Parties”) of
and from any and all claims, actions, causes of action, demands, rights,
damages, costs, loss of service, expenses and compensation whatsoever heretofore
or hereafter arising from any events or occurrences, or anything done, omitted
to be done, or allowed to be done by any of the Released Parties, on or before
the date of execution of this Agreement, WHETHER KNOWN OR UNKNOWN, FORESEEN OR
UNFORESEEN, including, without limitation, any of the same arising from or
related to anything done, omitted to be done, or allowed to be done by any of
the Released Parties and in any way connected with this Agreement or any of the
Loan Documents, any other credit facilities provided or not provided, any
advances made or not made, or any past or present deposit or other accounts of
any Releasing Party with any Released Party and the handling of the same by any
Released Party, including, without limitation, the manner and timing in which
items were deposited or credited thereto or funds transferred therefrom or made
available to any of the Releasing Parties, the honoring or returning of any
checks drawn on any account, and any other dealings between the Releasing
Parties and the Released Parties (the “Released Matters”). Releasing Parties
each further agree never to commence, aid or participate in (except to the
extent required by order or legal process issued by a court or governmental
agency of competent jurisdiction) any legal action or other proceeding based in
whole or in part upon the Released Matters. In furtherance of this general
release, Releasing Parties each acknowledge and waive the benefits of California
Civil Code Section 1542 (and all similar ordinances and statutory, regulatory,
or judicially created laws or rules of any other jurisdiction), which provides:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE, AND THAT IF KNOWN BY HIM OR HER WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.
 
Releasing Parties each agree that this waiver and release is an essential and
material of this Agreement, and that the agreements in this paragraph are
intended to be in full satisfaction of any alleged injuries or damages to or of
any Releasing Parties in connection with the Released Matters. Each Releasing
Party represents and warrants that it has not purported to convey, transfer or
assign any right, title or interest in any Released Matter to any other person
or entity and that the foregoing constitutes a full and complete release of the
Released Matters. Releasing Parties each also understand that this release shall
apply to all unknown or unanticipated results of the transactions and
occurrences described above, as well as those known and anticipated. Releasing
Parties each have consulted with legal counsel prior to signing this release, or
had an opportunity to obtain such counsel and knowingly chose not to do so, and
each Releasing Party executes such release voluntarily, with the intention of
fully and finally extinguishing all Released Matters.
 
8. Miscellaneous.
 
(a) Notices. All notices and requests in connection with this Agreement or the
Credit Agreement (notwithstanding Section 12.7.1 thereof) to Borrower or Agent
shall be sufficiently given or made if given or made in writing via hand
delivery, overnight courier, U.S. Mail (postage prepaid) or email, and addressed
as follows:
 
(1) If to Borrower:
 
AeroCentury Corp.
1440 Chapin Avenue, Suite 310
Burlingame, CA 94010-4011
Email: toni.perazzo@aerocentury.com
    chris.tigno@aerocentury.com
 
(2) If to Agent:
 
MUFG Union Bank, N.A.
Attn: Susan Swerdloff, Managing Director
          Kevin Sullivan, Director
  Maria F. Maia, Director
445 South Figueroa Street 13th Floor
Los Angeles, CA 90071
Email: SSwerdloff@us.mufg.jp
    KSullivan@us.mufg.jp
    MMaia@us.mufg.jp
 
with a copy to:
 
MUFG Union Bank, N.A.
Special Assets Division
Attn: Christopher Petrocelli
 John Lilly
1221 Avenue of Americas, 7th Floor
New York, NY 10020
Email: CPetrocelli@us.mufg.jp
 
   JLilly@us.mufg.jp
 
and:
 
Sheppard Mullin Richter & Hampton LLP
Four Embarcadero Center, 17th Floor
San Francisco, CA 94111-4106
Attn: Juliette M. Ebert
  Richard Brunette
  Robert Sahyan
Email: JEbert@sheppardmullin.com
    RBrunette@sheppardmullin.com
    RSahyan@sheppardmullin.com
 
(b) Survival of Representations and Warranties. All representations and
warranties made in the Credit Agreement or in any other document or documents
relating thereto, including, without limitation, any Loan Document furnished in
connection with this Agreement, shall survive the execution and delivery of this
Agreement and the other Loan Documents, and no investigation by Agent or any
Lender or any closing shall affect the representations and warranties or the
right of Agent and Lenders to rely thereon.
 
(c) Agreement as Loan Document. This Agreement shall constitute a Loan Document
under the Credit Agreement. Any provision of any Loan Document which applies to
Loan Documents generally shall apply to this Agreement. It shall be an immediate
Event of Default under the Credit Agreement if Obligor breaches any covenant
contained herein or if any representation or warranty contained herein proves to
be inaccurate or untrue in any material respect.
 
(d) Review And Construction Of Documents. Each party hereto hereby acknowledges,
and represents and warrants to the other parties hereto, that:
 
(i) it has had the opportunity to consult with legal counsel of its own choice
and has been afforded an opportunity to review this Agreement with legal
counsel;
 
(ii) it has carefully reviewed this Agreement and fully understands all terms
and provisions of this Agreement;
 
(iii) it has freely, voluntarily, knowingly, and intelligently entered into this
Agreement of its own free will and volition;
 
(iv) none of the Lenders or Agent have a fiduciary relationship with any Obligor
and the Obligor does not have a fiduciary relationship with Agent or the
Lenders, and the relationship between the Lenders or Agent, on the one hand, and
Obligor, on the other hand, is solely that of creditor and debtor; and
 
(v) no joint venture exists among Obligor and the Lenders or Agent.
 
(e) Severability. Any provision of this Agreement held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Agreement, and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.
 
(f) APPLICABLE LAW. THIS AGREEMENT, AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HERETO, SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
(g) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
 
(h) Successors and Assigns. This Agreement is binding upon and shall inure to
the benefit of Agent, Lenders and Obligor and their respective successors and
assigns; provided, however, that Obligor may not assign or transfer any of its
rights or obligations hereunder without the prior written consent of Agent and
Lenders. The execution and delivery of this Agreement by any Lender prior to the
Forbearance Effective Date shall be binding upon its successors and assigns and
shall be effective as to any Loans or Revolving Commitment assigned to it after
such execution and delivery.
 
(i) Counterparts. This Agreement may be executed in one or more counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same instrument. An
executed signature page of this Agreement may be delivered by facsimile
transmission or electronic PDF of the relevant signature page hereof.
 
(j) Headings. The headings, captions and arrangements used in this Agreement are
for convenience only and shall not affect the interpretation of this Agreement.
 
(k) Expenses of Agent and Lenders. Borrower shall promptly pay all fees, costs,
charges, expenses, and disbursements of Agent incurred in connection with the
preparation, execution, and delivery of this Agreement, and the other documents
contemplated by this Agreement, including all legal fees and expenses.
 
(l) Further Assurances. Obligor agrees to execute, acknowledge, deliver, file
and record such further certificates, instruments and documents, and to do all
other acts and things, as may be reasonably requested by Agent and necessary or
reasonably advisable to carry out the intents and purposes of this Agreement.
 
(m) Amendments. The provisions of this Agreement may be amended or waived by an
instrument in writing signed by Borrower, the Lenders and Agent, provided that
an amendment limited to extending the Forbearance Period and/or granting a
further waiver of the Specific Requirements on similar conditions hereof shall
be effective pursuant to a writing signed by Agent, at the direction of the
Requisite Lenders, and Borrower.
 
(n) NO ORAL AGREEMENTS. THIS AGREEMENT EMBODIES THE FINAL, ENTIRE AGREEMENT
AMONG THE PARTIES HERETO REGARDING THE CREDIT PARTIES’ FORBEARANCE WITH RESPECT
TO THEIR RIGHTS AND REMEDIES WHICH MAY ARISE AS A RESULT OF THE SPECIFIED EVENTS
OF DEFAULT AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSION OF THE
PARTIES HERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES HERETO.
 
 [signature pages follow]
 
 
 
SMRH:4845-9309-7642.4
-[Insert Page Number]-
 
 
 
 

 

 
IN WITNESS WHEREOF, the parties have entered into this Agreement by their
respective duly authorized officers as of the date first above written.
 
BORROWER:
 
AEROCENTURY CORP.,
a Delaware corporation
 
 
By:            
_________________________
Name: _________________________
Title:                       
_________________________
 
 
 
 
GUARANTORS:
 
JETLEET HOLDING CORP.,
a California corporation
 
 
By:            
_________________________
Name: _________________________
Title:                       
_________________________
 
 
 
JETFLEET MANAGEMENT CORP.,
a California corporation
 
 
By:            
_________________________
Name: _________________________
Title:                       
_________________________
 
 
SMRH:4845-9309-7642
S-6
 
 
 
 

 

 
ADMINISTRATIVE AGENT:
 
 
MUFG UNION BANK, N.A.
 
By:            
_________________________
 
Name: _________________________
 
Title:                       
_________________________
 
 
 
 
 
LENDER:
 
 
MUFG UNION BANK, N.A.
 
By:            
_________________________
 
Name: _________________________
 
Title:                       
_________________________
 
 
 
 
 
MUFG LTD with respect to Section 4(a)(II):
 
 
MUFG BANK, LTD
 
By:            
_________________________
 
Name: _________________________
 
Title:                       
_________________________
 
 
 
 
SMRH:4845-9309-7642
S-6
 
 
 
 

 

 
LENDER:
 
UMPQUA BANK
 
By:            
_________________________
Name: _________________________
Title:                       
_________________________
 
 
SMRH:4845-9309-7642
S-6
 
 
 
 

 

 
LENDER:
 
ZIONS BANCORPORATION, N.A. (fka ZB, N.A.) dba CALIFORNIA BANK AND TRUST
 
By:            
_________________________
Name: _________________________
Title:                       
_________________________
 
 
 
 
SMRH:4845-9309-7642
S-6
 
 
 
 

 

 
LENDER:
 
U.S. BANK NATIONAL ASSOCIATION
 
By:            
_________________________
Name: _________________________
Title:                       
_________________________
 
 
 
 
 
 
SMRH:4845-9309-7642
S-6
 
 
 
 

 

 
LENDER:
 
COLUMBIA STATE BANK
 
By:            
_________________________
Name: _________________________
Title:                       
_________________________
 
 
 
 
SMRH:4845-9309-7642
S-6
 
 
 
 

 

 
EXHIBIT A
 
Specified Defaults
 
Existing Default
 
9. A Default has occurred and is continuing under Section 6.17 of the Credit
Agreement (Maintenance of Borrowing Base) as a result of Borrower’s failure to
“maintain the value of the Borrowing Base at all times such that no Borrowing
Base Deficiency occurs.” The Borrowing Base Certificate for the month ending
September 30, 2019 delivered to Agent on October 15, 2019 discloses a Borrowing
Base Deficiency in the amount of $7,312,458.
 
Potential Events of Default
 
10. Based on Borrower’s projections submitted to Agent on October 1, 2019
(“Projections”), an Event of Default may have occurred or may occur under
Section 6.15.4 of the Credit Agreement (Minimum Recourse Interest Coverage
Ratio) with respect to the Fiscal Quarter ending September 30, 2019 and each
Fiscal Quarter thereafter through the period ending December 31, 2020.
 
11. Based on the Projections, an Event of Default may have occurred or may occur
under Section 6.15.5 of the Credit Agreement (Minimum Recourse Debt Service
Coverage Ratio) with respect to the Fiscal Quarter ending September 30, 2019 and
each Fiscal Quarter thereafter through the period ending December 31, 2020.
 
12. Based on the Projections, an Event of Default may have occurred or may occur
under Section 6.15.7 of the Credit Agreement (No Net Loss) with respect to the
Fiscal Quarter ending September 30, 2019 and each Fiscal Quarter thereafter
through the period ending December 31, 2020.
 
13. Based on the Projections, an Event of Default may occur under Section 6.15.2
of the Credit Agreement (Interest Coverage Ratio) with respect to the Fiscal
Quarter ending December 31, 2019 and each Fiscal Quarter thereafter through the
period ending December 31, 2020.
 
14. Based on the Projections, an Event of Default may occur under Section 6.15.3
of the Credit Agreement (Debt Service Coverage Ratio) with respect to the Fiscal
Quarter ending December 31, 2019 and each Fiscal Quarter thereafter through the
period ending December 31, 2020.
 
15. Based on the Projections, an Event of Default may occur under Section 6.15.6
of the Credit Agreement (Minimum Tangible Net Worth) with respect to the Fiscal
Quarter ending December 31, 2020.
 
16. An Event of Default may have occurred under Section 9.1.15 of the Credit
Agreement to the extent the Lessee default under and/or the termination of the
Leases for the Aircraft bearing manufacturer's serial number 15128, 15207 and
15215 cause a Material Adverse Effect with respect to Borrower.
 
17. An Event of Default may have occurred under Section 9.1.17 of the Credit
Agreement to the extent the lessee default under and/or the termination of the
lease by Borrower’s Subsidiary, ACY SN 15129 LLC, a Delaware limited liability
company, for the aircraft bearing manufacturer's serial number 15129 causes an
event of default under the terms of the Permitted Excluded Subsidiary Financing.
 
 
SMRH:4845-9309-7642.4
Exhibit A-1
 
 
 
 

 
